DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4-12, 14, 18 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trivelpiece et al. (US 2019/0080277).
Re claim 1:	Trivelpiece teaches a method comprising obtaining an image of an item with an item identifier during a checkout for the item (704)(paragraph 0022); 
training a machine-learning algorithm on the item image to recognize the item from subsequent images taken of the item based on the item identifier (708)(see figs. 1-7; paragraphs 0022-0063).

Re claim 4:	Wherein obtaining further includes receiving a transaction start event published by a transaction manager executing on a transaction terminal when the checkout is initiated on the transaction terminal (paragraph 0042).  
Re claim 5:	Wherein receiving further includes associating the image with the item identifier when the image is detected as being processed during the checkout at the transaction terminal from additional images (paragraph 0042).  
Re claim 6:	Wherein training further includes batching the image and the item identifier with other images captured for the item for other checkouts for a training session of the machine-learning algorithm (i.e., storing images in the database and updating images with associated identifiers, paragraph 0042).
Re claim 7:	Wherein training further includes, comparing, by the machine-learning algorithm, a calculated item identifier produced by the machine-learning algorithm for the image before the checkout against the item identifier and adjusting, by the machine-learning algorithm factors, features, and weights for item identification processing when the calculated item identifier is different than the item identifier (614-620 in fig. 6A; paragraphs 0042, 0048, 0049).  
Re claim 8:	Wherein training further includes adding, by the machine-learning algorithm, the item identifier as a new item for item identification training when the machine-learning algorithm was previously unaware of the item identifier (i.e., machine 
Re claim 9:	The method further comprising, processing the method in combination with real-time item identification being provided in real time by the machine-learning algorithm for the item (i.e., the method monitoring the process continuously, paragraph 0022).  
Re claim 10:	The method further comprising, iterating the method for other images of the item and other checkouts associated with the item (i.e., the method can be used for other items for updating the changes located  in same facility or multiple facilities, paragraphs 0030, 0049, 0065).
Re claim 11:	The method further comprising, ending the iterating an accuracy of the real-time item identification for the item reaches a threshold level of accuracy (i.e., updating the information serves as reaching a threshold level accuracy that ending the iterating, paragraph 0049).
Re claim 12:	Trivelpiece teaches a method comprising continuously providing item images for an item to a machine-learning algorithm during checkout transactions that include the item along with an item identifier for the item(704)(paragraph 0022); processing training sessions with the machine-learning algorithm on the item images (708)(see figs. 1-7; paragraphs 0022-0063), and  providing the machine-learning algorithm for real-time item identification of the item when an accuracy in item identification based on the training session reaches a threshold (i.e., updating the information serves as reaching a threshold level accuracy that ending the iterating, paragraph 0049)(see figs. 1-7; paragraphs 0022-0063).

Re claim 18:	The method further comprising terminating the training sessions for the item identification of the item when the accuracy reaches the threshold (i.e., updating the information serves as reaching a threshold level accuracy that ending the sessions, paragraph 0049).
  

Allowable Subject Matter
Claims 19 and 20 are allowed.
Claims 3, 13, 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
None of prior art teaches the method comprising wherein obtaining the image of an item further includes uniquely flagging the image and the multiple additional images as an unknown item until the item identifier is provided during the checkout, wherein continuously providing further include tracking the images as an unknown item until the item identifier is provided with the checkout transactions, and means for compare predicted item identifiers provided by the machine-learning algorithm against the item .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Harada et al. (US 2017/0185985) and Strivastava et al. (US 10540551) teach methods of using machine learning process for sales transaction, Ambati et al. (US 2018/0293501) teaches a time based machine learning model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEUNG H LEE whose telephone number is (571)272-2401.  The examiner can normally be reached on 7-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SEUNG H LEE/Primary Examiner, Art Unit 2887